BLODGETT, District Judge.
This discharge is asked under the last clause of the *143twelfth section of the bankrupt aet, which reads as follows: “If the debtor dies after the issuing of the warrant the proceedings may be continued and concluded in like manner as if he had lived.”
It is contended on the part of the bankrupt, therefore, that, notwithstanding liis death, a discharge from his debts should be granted, but on an examination of the 20th section it will be found that no discharge shall be granted to any bankrupt until lie shall take and subscribe an oath to the effect that he has not done, suffered, or been privy to any act. matter, or thing specified in this act as a ground for withholding such discharge, or as invalidating such discharge if granted.
This oath never having been taken by the bankrupt prior to his decease, and that being a condition precedent to the granting of the discharge, I am of opinion that the discharge cannot be granted. There is no authority in the court to grant the discharge until this oa.th has been taken by the bank-rapt himself. No person can take it for him. The language of the last clause of the 12th section, although very comprehensive, must therefore be taken as applying to such proceedings as may be taken by the assignee or other partiés in settling the estate, as the making of dividends, and so forth.